 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00201-RCJ-CWH
 8                           Plaintiff,
                                                           ORDER
 9          v.
10    NECESTER DOUGLAS WARMACK,
11                           Defendant.
12

13          Presently before the court is defendant Necester Douglas Warmack’s Motion for

14   Declaratory Relief Under 18 U.S.C. § 3624, Motion for Dismissal of Indictment, and Motion for

15   Bail Pending Trial Under 18 U.S.C. § 3142 (ECF Nos. 27, 28, 29), filed on March 1, 2019.

16          Also before the court is the government’s Motion to Strike Defendant’s Pro Se Filings

17   (ECF No. 30), filed on March 4, 2019.

18          Under Local Rule IA 11-6(a), “[a] party who has appeared by attorney cannot while so

19   represented appear or act in the case. This means that once an attorney makes an appearance on

20   behalf of a party, that party may not personally file a document with the court; all filings must

21   thereafter be made by the attorney.” Warmack filed his motions on a pro se basis. Given that

22   Warmack is represented by Margaret W. Lambrose of the Federal Public Defender’s Office, the

23   court will deny Warmack’s motions without prejudice. Warmack is advised that all filings in his

24   case must be made by his attorney.

25          IT IS THEREFORE ORDERED that defendant Necester Douglas Warmack’s Motion for

26   Declaratory Relief Under 18 U.S.C. § 3624, Motion for Dismissal of Indictment, and Motion for

27   Bail Pending Trial Under 18 U.S.C. § 3142 (ECF Nos. 27, 28, 29) are DENIED without

28   prejudice.
 1         IT IS FURTHER ORDERED that the government’s Motion to Strike Defendant’s Pro Se

 2   Filings (ECF No. 30) is DENIED as moot.

 3

 4         DATED: March 6, 2019

 5

 6

 7                                                     C.W. HOFFMAN, JR.
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 2 of 2
